STATIONDIGITAL CORPORATION


AMENDMENT IN CONNECTION WITH THE
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
DATED AUGUST 26, 2014




THE DATE OF THIS AMENDMENT IS NOVEMBER 7, 2014




Reference is made to the Amended and Restated Securities Purchase Agreement,
dated August 26, 2014 (the "SPA"), by and among StationDigital Corporation (the
"Company"), each purchaser of 12% senior secured convertible notes (the "Notes")
and warrants to purchase shares of common stock of the Company (the "Warrants")
as identified on the signature pages thereto (the "Purchasers") and Steel Pier
Capital Advisors, LLC, as the collateral agent.  Capitalized terms used and not
defined herein shall have the meanings set forth in the SPA.


The Company wishes to inform its Purchasers of certain revisions made to the
Notes and Warrants, which are explained further below in this amendment (the
"Amendment").  This Amendment shall become effective upon receipt of signatures
from all Purchasers.


As the revisions represent material changes to the SPA, Notes and Warrants, we
ask that you acknowledge that you have reviewed this Amendment and consent to
the revisions discussed below.  Please sign this Amendment in the space provided
on the next page to indicate your receipt and review of this information as well
as your consent.



I. AMENDMENT TO THE TERMS OF THE NOTES




A. The Notes shall be subject to the interest rate of fifteen percent (15%) per
annum.  Accordingly, any references within the Transaction Documents to a 12%
interest rate in connection with the Notes shall also be amended so that such
references shall be to a fifteen percent (15%) interest rate.




B. In addition, the term "Qualified Financing" as set forth in the Notes is
amended to mean an equity or convertible equity financing by the Company after
the completion of the Notes.




II. AMENDMENT TO THE WARRANTS




A. The number of Warrant Shares shall be equal to two shares of common stock per
one dollar ($1.00).  Accordingly, any references within the Transaction
Documents to Warrant Shares shall also be amended so that such references shall
be equal to two shares of common stock per one dollar ($1.00).




B. Investors with existing Warrants shall receive an additional warrant for the
additional shares of common stock.




III. MISCELLANEOUS




A. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Facsimile signatures shall bind the parties hereto to the
same extent as original signatures.




B. Governing Law.  This Amendment shall be governed in accordance with the
internal laws of the State of New York as set forth in Section 8.8 of the SPA.






--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE AMENDMENT]


By signing below, the undersigned (i) agrees to continue as a Purchaser pursuant
to the terms of the SPA, Notes and Warrants, and as described herein; and (ii)
represents and warrants to the Company that the undersigned has read and
reviewed this Amendment and understands the revised terms of the Notes and
Warrants, as described herein.


Date: _________________
 
INDIVIDUALS:
 
ENTITIES:
 
 
 
 
Print Name
 
Print Name of Entity
 
 
 
 
Signature
 
Print Name of Authorized Signatory
 
 
 
 
Print Name of joint investor or other person whose signature is required
 
Signature of Authorized Signatory
 
 
 
 
Signature
 
 


 



 